PER CURIAM.
Byron Lee Briley, Sr., seeks to appeal the district court’s order adopting and approving the recommendation of the magistrate judge and denying relief on his petition filed under 28 U.S.C. § 2254 (2000). We have reviewed the record and conclude for the reasons stated by the district court, see Briley v. Angelone, No. CA-01-670 (E.D. Va. filed Aug. 27, 2002 & entered Aug. 28, 2002), that Briley has not made a substantial showing of the denial of a constitutional right. See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000). Accordingly, we deny a certificate of appealability and dismiss the appeal. See 28 U.S.C. § 2253(c)(1)(A) (2000). We deny leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.